                    Case
                      Case3:19-mj-00113
                            3:19-mj-00113 Document
                                          Document 75 Filed
                                                         Filed 06/19/19
                                                               06/19/19 Page
                                                                         Page15ofof16
                Case: 1:19-cr-00158 Document #: 6 Filed: 06/20/19 Page 1 of 6 PageID #:29


AO 466A (Rev. 12/09) Waiver of Rule 5 & 5.1 Hearings (Complai nt or Indictment)


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                                  District of Oregon

                  United States of America                                   )
                                 V.
                                                                             )        CaseNo. 3:1 9-mj-00113
                                                                             )
                                                                             )
                         Minghan Chen                                        )        Charging District' s Case No.       19-cr-158
                            Defendant                                        )

                                                 WAIVER OF RULE 5 & 5.1 HEARINGS
                                                      (Complaint or Indictment)

          I understand that I have been charged in another district, the (name of other court)                       Northern District of Illinois

          I have been informed of the charges and of my rights to :

          (1)        retain counsel or request the assignment of counsel if I am unable to retain counsel ;

          (2)        an identity hearing to determine whether I am the person named in the charges;

          (3)        production of the warrant, a certified copy of the warrant, or a reli ab le e lectronic copy of either;

          (4)        a preliminar;Y hearing within 14 days of my first appearance if I am in custody and 2 1 days otherwise -
                     unless I am indi cted - to determine whether there 1s probable cause to believe that an offense has
                     been committed ;

          (5)        a hearing on any motion by the government for detention;

          (6)        request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead g uilty.

          I agree to waive my right(s) to:
          0          an identity hearing and production of the warrant.
          0          a preliminary heari ng.
          0          a detention hearing.
                     an identity hearing, production of the warrant, and any preliminary or detention hearing to which I may
                     be entitled in this district. I request that those hearings be held in the prosecuting district, at a time set
                     by that court.

       I consent to the issuance of an order requiring my appearance in the prose uting district where the charges are
pending against me.




                                                                                  '            Defendant 's signature


                                                                    /lAuJuilt M fuili    Signature of defendant 's attorney


                                                                       ru IlhP 11-e           StAJf et-
                                                                                        Printed name of defendant 's attorney



                                                                                                                                           Page 5
                   Case
                     Case3:19-mj-00113
                           3:19-mj-00113 Document
                                         Document 76 Filed
                                                        Filed 06/19/19
                                                              06/19/19 Page
                                                                        Page16ofof16
               Case: 1:19-cr-00158 Document #: 6 Filed: 06/20/19 Page 2 of 6 PageID #:29


AO 94 (Rev . 0 1/09) Commitment to Another Di strict



                                       UNITED STATES DISTRICT COURT
                                                                for the
                                                           District of Oregon

                  United States of America                        )
                                 V.                               )
                                                                  )       CaseNo.:    3:19-mj-00113
                                                                  )
                         Minghan Chen                             )         Charging District's
                             Defendant                            )         Case No.: -19-cr-158
                                                                                          --------

                                               COMMITMENT TO ANOTHER DISTRICT

          T he defendant has been ordered to appear in the        _N_o_rt_h_e_rn_ _ _ _ _ District of _ lll_in_o_is_ _ _ _ _ __
The defendant may need an interpreter for this language: ----'-'-
                                                            -,.,__·l-"S'-\-.Q.,r)
                                                                          -'cc__-e.._S_ e__
                                                                                         _ _ _ _ _ _ _ __

          The defendant:          0 will retain an attorney.
                                 ~ is requesting court-appointed counsel.

          The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant' s arrival so that further proceedings may be
promptly scheduled. The clerk of court for this district must transmit any bail and documents to the charging district.




Date:


                                                                      HON. JOLIE A. RUSSO U.S. MAGISTRATE JUDGE
                                                                                       Printed name and title




                                                                                                                           Page 6
        Case 3:19-mj-00113 Document 7 Filed 06/19/19 Page 1 of 6
    Case: 1:19-cr-00158 Document #: 6 Filed: 06/20/19 Page 3 of 6 PageID #:29


                                         CUSTODY, Interpreter:Other, NRESTRAINT, TERMINATED,
                          U.S. District Court
                   District of Oregon (Portland (3))
       CRIMINAL DOCKET FOR CASE # 3:19−mj−00113 All Defendants

Case title: USA v. Chen                                          Date Filed: 06/18/2019
Other court case number: 19cr158 Northern District of Illinois   Date Terminated: 06/19/2019


Assigned to: Unassigned

Defendant (1)
Minghan Chen                            represented by Michelle M. Sweet
81453−065                                              Federal Public Defender's Office
TERMINATED: 06/19/2019                                 101 SW Main Street
                                                       Suite 1700
                                                       Portland, OR 97204
                                                       503−326−2123
                                                       Fax: 503−326−5524
                                                       Email: michelle_sweet@fd.org
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED
                                                       Designation: Public Defender or Community
                                                       Defender Appointment

Pending Counts                                          Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                       Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                              Disposition
18:1956(h) CONSPIRACY TO
COMMIT MONEY
LAUNDERING




                                                                                                   Page 1
        Case 3:19-mj-00113 Document 7 Filed 06/19/19 Page 2 of 6
    Case: 1:19-cr-00158 Document #: 6 Filed: 06/20/19 Page 4 of 6 PageID #:29




Plaintiff
USA                                              represented by Sarah Barr
                                                                U.S. Attorney's Office
                                                                1000 SW Third Avenue
                                                                Suite 600
                                                                Portland, OR 97204
                                                                503−727−1074
                                                                Fax: 503−727−1117
                                                                Email: sarah.barr@usdoj.gov
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED
                                                                Designation: Retained
Email All Attorneys

 Date Filed    # Page Docket Text
 06/18/2019    1         Documents Received From Other Court as to Minghan Chen from Northern
                         District of Illinois Eastern Division Case No: 19CR158 Initial Appearance is set
                         for 6/18/2019 at 01:30PM in Portland before Duty Magistrate Judge. (sb)
                         (Entered: 06/18/2019)
 06/18/2019    3      3 Minutes of Proceedings: Initial Appearance pursuant to Rule 5(c)(3)
                        Proceedings before Magistrate Judge Jolie A. Russo as to Defendant Minghan
                        Chen (USM #81453−065) held 6/18/19. Order Appointing Counsel: Michelle M.
                        Sweet. Defendant advised of rights. Order: Resetting the Rule 5/Detention
                        Hearing to 6/19/2019 at 1:30PM in Portland before the duty magistrate. Order:
                        Defendant detained pending further hearing. Counsel Present for Plaintiff: Sarah
                        Barr. Counsel Present for Defendant: Michelle Sweet. Restraint Order: NR.
                        (Court Reporter: Ryan White) (Interpreter for Defendant Present: Xiao Chen)
                        (Cantonese) (Oath on file with the court.) (gm) (Entered: 06/18/2019)
 06/19/2019    4      4 Minutes of Proceedings: Further Appearance pursuant to Rule 5(c)(3)
                        Proceedings before Magistrate Judge Jolie A. Russo as to Defendant Minghan
                        Chen (USM #81453−065) held 6/19/19. Defendant waived preliminary/identity
                        hearing in this district. Defendant waived reading of the charges. Defendant
                        committed to the N. Dist./IL (E. Div.) at Chicago for further proceedings.
                        Counsel Present for Plaintiff: Sarah Barr. Counsel Present for Defendant:
                        Michelle Sweet. (Court Reporter: Bonita Shumway) (Interpreter for Defendant
                        Present: Xiao Chen) (Taishanese) (Oath on file with the court.) (gm) (Entered:
                        06/19/2019)
 06/19/2019    5      5 Waiver of Preliminary Examination or Hearing pursuant to Rule 5(c)(3) by
                        Minghan Chen (schm) (Entered: 06/19/2019)
 06/19/2019    6      6 Commitment to Another District as to Minghan Chen. Defendant committed to
                        Northern District of Illinois, Eastern Division. Original and two certified copies
                        forwarded to U.S. Marshal on 6/19/2019. (schm) Modified on 6/19/2019, for
                        text. (schm). (Entered: 06/19/2019)




                                                                                                       Page 2
         Case 3:19-mj-00113 Document 7 Filed 06/19/19 Page 3 of 6
    Case:3:19-mj-113
   Case    1:19-cr-00158NEF
                         Document  #: 6 Entry
                            for Docket  Filed:306/20/19 Page 5 of 6 PageID
                                                  Filed 06/18/2019   Page 1#:29
                                                                             of 1


MIME−Version:1.0
From:info@ord.uscourts.gov
To:nobody
Bcc:
−−Case Participants: Michelle M. Sweet (michelle_sweet@fd.org, neysa_bogar@fd.org), Sarah
Barr (bonnie.fritzler@usdoj.gov, caseview.ecf@usdoj.gov, sarah.barr@usdoj.gov)
−−Non Case Participants: U.S. Marshal Service (pdx.operations@usdoj.gov), U.S. Pretrial
Services (cmecf@orpt.uscourts.gov)
−−No Notice Sent:

Message−Id:6639963@ord.uscourts.gov
Subject:Activity in Case 3:19−mj−00113 USA v. Chen Initial Appearance − Out of District
Warrant
Content−Type: text/html

                                           U.S. District Court

                                           District of Oregon

Notice of Electronic Filing


The following transaction was entered on 6/18/2019 at 3:24 PM PDT and filed on 6/18/2019

Case Name:       USA v. Chen
Case Number:     3:19−mj−00113
Filer:
Document Number: 3(No document attached)
Docket Text:
 Minutes of Proceedings: Initial Appearance pursuant to Rule 5(c)(3) Proceedings before
Magistrate Judge Jolie A. Russo as to Defendant Minghan Chen (USM #81453−065) held
6/18/19. Order Appointing Counsel: Michelle M. Sweet. Defendant Defendant advised of
rights. Order: Resetting the Rule 5/Detention Hearing to 6/19/2019 at 1:30PM in Portland
before the duty magistrate. Order: Defendant detained pending further hearing. Counsel
Present for Plaintiff: Sarah Barr. Counsel Present for Defendant: Michelle Sweet. Restraint
Order: NR. (Court Reporter: Ryan White) (Interpreter for Defendant Present: Xiao Chen)
(Cantonese) (Oath on file with the court.) (gm)


3:19−mj−00113−1 Notice has been electronically mailed to:

Michelle M. Sweet &nbsp &nbsp michelle_sweet@fd.org, neysa_bogar@fd.org

Sarah Barr &nbsp &nbsp sarah.barr@usdoj.gov, Bonnie.Fritzler@usdoj.gov, CaseView.ECF@usdoj.gov

3:19−mj−00113−1 Notice will not be electronically mailed to:




                                                                                             Page 3
         Case 3:19-mj-00113 Document 7 Filed 06/19/19 Page 4 of 6
    Case:3:19-mj-113
   Case    1:19-cr-00158NEF
                         Document  #: 6 Entry
                            for Docket  Filed:406/20/19 Page 6 of 6 PageID
                                                  Filed 06/19/2019   Page 1#:29
                                                                             of 1


MIME−Version:1.0
From:info@ord.uscourts.gov
To:nobody
Bcc:
−−Case Participants: Michelle M. Sweet (michelle_sweet@fd.org, neysa_bogar@fd.org), Sarah
Barr (bonnie.fritzler@usdoj.gov, caseview.ecf@usdoj.gov, sarah.barr@usdoj.gov)
−−Non Case Participants: U.S. Marshal Service (pdx.operations@usdoj.gov), U.S. Pretrial
Services (cmecf@orpt.uscourts.gov)
−−No Notice Sent:

Message−Id:6641680@ord.uscourts.gov
Subject:Activity in Case 3:19−mj−00113 USA v. Chen Initial Appearance − Out of District
Warrant
Content−Type: text/html

                                           U.S. District Court

                                           District of Oregon

Notice of Electronic Filing


The following transaction was entered on 6/19/2019 at 1:58 PM PDT and filed on 6/19/2019

Case Name:       USA v. Chen
Case Number:     3:19−mj−00113
Filer:
Document Number: 4(No document attached)
Docket Text:
 Minutes of Proceedings: Further Appearance pursuant to Rule 5(c)(3) Proceedings before
Magistrate Judge Jolie A. Russo as to Defendant Minghan Chen (USM #81453−065) held
6/19/19. Defendant waived preliminary/identity hearing in this district. Defendant waived
reading of the charges. Defendant committed to the N. Dist./IL (E. Div.) at Chicago for further
proceedings. Counsel Present for Plaintiff: Sarah Barr. Counsel Present for Defendant:
Michelle Sweet. (Court Reporter: Bonita Shumway) (Interpreter for Defendant Present: Xiao
Chen) (Taishanese) (Oath on file with the court.) (gm)


3:19−mj−00113−1 Notice has been electronically mailed to:

Michelle M. Sweet &nbsp &nbsp michelle_sweet@fd.org, neysa_bogar@fd.org

Sarah Barr &nbsp &nbsp sarah.barr@usdoj.gov, Bonnie.Fritzler@usdoj.gov, CaseView.ECF@usdoj.gov

3:19−mj−00113−1 Notice will not be electronically mailed to:




                                                                                             Page 4
